Citation Nr: 1205007	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-09 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability (previously claimed as stroke), to include as due to herbicide exposure.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a left thumb condition.

4.  Entitlement to service connection for a renal condition, to include a kidney disorder, recurrent urinary tract infections, and/or incontinence.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for an eye condition.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1961 to April 1965, and in the United States Navy from August 1966 to August 1969.  The Veteran had multiple years of subsequent service in the Army Reserves, Air Force National Guard and Air Force Reserves.  Service in Vietnam during the Vietnam era is demonstrated by the evidence of record. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of February 2009 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

Procedural history

The RO denied the Veteran's service-connection claim for a left knee disability in the above-referenced February 2009 rating decision.  The Veteran disagreed with this determination and perfected an appeal as to that issue.

The Veteran and his spouse testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Las Vegas RO in May 2011, where the issue of entitlement to service connection for a left knee disability was the only issue discussed.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

Also in its February 2009 rating decision, the RO denied the Veteran's service-connection claim for a stroke.  Although the Veteran did not specifically disagree with this determination, within one year he submitted an amended service-connection claim for cardiovascular disease that the RO incorporated into his prior compensation claim for a stroke.  See the Veteran's January 26, 2010 Statement in Support of Claim.  The RO subsequently adjudicated and denied the Veteran's expanded claim on its merits in the above-referenced November 2010 rating decision.  The Veteran disagreed with this denial, and perfected an appeal as to this issue as well.

The RO denied the Veteran's service-connection claims for an eye condition, hypertension, a kidney condition, a left thumb condition and erectile dysfunction in its November 2010 rating decision.  The Veteran disagreed with each of these determinations, and perfected an appeal as to each issue.  

All seven issues have been merged for the sake of economy.

Additional hearing request

The Veteran submitted a statement in lieu of a VA Form 9 on September 7, 2011 that perfected his appeal for a "stroke/cardiovascular condition, an eye condition, a kidney condition, erection problems, [a] left thumb condition, and hypertension."  He specifically requested that he be scheduled for a BVA videoconference or Travel Board hearing to discuss these issues.  The RO scheduled the Veteran for a videoconference hearing in November 2011 which the Veteran ultimately cancelled.  The Veteran has not since requested that this hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2011).
Clarification of issue on appeal

Based on the Veteran's description of his symptoms and the information submitted, the Board finds that his service-connection claim for a kidney condition also reasonably encompasses his other diagnosed renal disabilities, which include recurrent urinary tract infection and incontinence.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim].  As such, the Board is now expanding the Veteran's claim to include consideration of whether service connection is warranted for any renal disability, to include a kidney condition and/or his other diagnosed renal complications.

Issue not on appeal

The RO denied the Veteran's service-connection claim for posttraumatic stress disorder (PTSD) and for a right knee disability in the above-referenced November 2010 rating decision.  The Veteran disagreed with these determinations in December 2010.  

The RO subsequently granted the Veteran's PTSD claim in an August 2011 rating decision, assigning a 100 percent disability rating, effective January 29, 2010.  To date, the Veteran has not disagreed with this initial rating or its effective date.       See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  Accordingly, the issue of entitlement to service connection for PTSD has been resolved and is not in appellate status. 

The RO readjudicated the Veteran's right knee service-connection claim in an August 2011 SSOC.  Pertinently, the Veteran never perfected an appeal as to this issue.  Indeed, the Veteran filed a statement in lieu of a VA Form 9 in September 2011 that specified which of his denied claims he wished to appeal.  He made no reference to his right knee claim in this statement.  As such the issue is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130   (1996) [pursuant to 38 U.S.C.A. § 7105(a) , the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA]. 

Referred issue

In April 2010, the Veteran submitted a statement from his former employer indicating that the Veteran retired as a Federal civilian employee on April 15, 1994 "due to job restrictions placed upon him by his physician because of injury to his left knee."  See the April 2010 statement of J.M.C.  The Veteran previously alluded to his 1994 retirement, claimed as due to his left knee disability, on his October 2009 Notice of Disagreement.  It appears that a claim of entitlement to total disability based upon individual unemployability (TDIU) has been reasonably raised by the record.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).    To the Board's knowledge, the RO has yet to adjudicate this issue on either a schedular or extraschedular basis.  This matter is therefore referred to the RO for appropriate action.

The Board recognizes that a claim for TDIU may not be considered when a 100 percent rating is in effect.  See VAOPGCPREC 6-99; see also Herlehy v. Principi, 15 Vet. App. 33 (2001).  Nevertheless, should any or all of the pending claims currently on appeal be allowed, it may still be possible that the Veteran could be awarded TDIU at a date prior to the effective date of his current total schedular rating for PTSD.  Therefore, adjudication of this matter should proceed as usual.

Remanded issues

As discussed in detail below, the Board is granting the Veteran's cardiovascular disease service-connection claim herein.  All other issues on appeal however, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran had active service in Vietnam during the Vietnam era. 

2.  The evidence of record favors a finding that the Veteran has a current diagnosis of atherosclerotic heart disease and coronary artery disease. 


CONCLUSION OF LAW

The Veteran's atherosclerotic heart disease and coronary artery disease are presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

VCAA notice letters regarding the Veteran's claim were sent to the Veteran in September 2007, March 2010 and April 2010.  The Board need not discuss in detail the sufficiency of these letters in light of the fact that the Board is granting the Veteran's service-connection claim on a direct basis.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  

The Board also notes the Veteran has been provided notice regarding degree of disability and effective dates as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced VCAA letters.  As discussed in detail below, the Board is granting the Veteran's service-connection claim.  It is not the Board's responsibility to assign a disability rating or effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For certain chronic disorders, including cardiovascular disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  
A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  If so, the veteran is thereby entitled to a presumption of service connection for certain disorders listed under 39 C.F.R.         § 3.309(e).  

During the pendency of the Veteran's appeal, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 2010).  The pertinent part of that amendment added the following to § 3.309(e): "Ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina]."  75 Fed. Reg. 53202, 53216 (August 31, 2010).  This amended rule applies to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  75 Fed. Reg. 53202 (August 31, 2010).  Id.  The Veteran's claim was indeed pending before VA on that date. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran asserts that he has cardiovascular disease that is related to his presumed exposure to herbicides during his active service in Vietnam.

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Turning first to Hickson element (2), in-service disease or injury, the Veteran's service treatment records do not include any heart disease diagnoses.  Notably however, the Veteran's DD-214 and personnel records do show that the Veteran served in the Republic of Vietnam during the Vietnam era.  It is therefore presumed that the Veteran was exposed to herbicides while in Vietnam.  See 38 U.S.C.A.       § 1116(f) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011).  Accordingly, the second Hickson element been met with respect to in-service injury, as to the issue on appeal.

Moving next to crucial Hickson element (1), current disability, there is conflicting medical evidence of record as to the Veteran's current cardiovascular diagnosis.  

At a June 16, 2010 VA heart examination, Dr. Z.L. administered a series of tests and determined based on such testing that "it is as likely as not that the veteran is suffering from clinically significant coronary disease at the present time."  Unfortunately, within the same paragraph of analysis, Dr. Z.L. also indicated that "the ejection fraction does improve following adenosine, which makes significant underlying coronary disease unlikely."  

A clarifying opinion was immediately requested, and VA examiner Dr. L.H.F. determined on June 22, 2010 that it is "as likely as not that coronary artery disease is present."  By way of analysis however, Dr. L.H.F. simply referenced Dr. Z.L.'s contradictory cardiology consult.   

Most recently, an August 2011 VA examiner, Dr. F.A.K., noted upon review of the record that "currently it is less likely than not . . . that the [veteran] was suffering from significant coronary disease or any form of ischemic heart disease."  See the August 2011 VA examiner's report, page 13.  Significantly however, Dr. F.A.K. did not support this conclusion with any clinical rationale.  Additionally, like Dr. Z.L. before him, Dr. F.A.K. also contradicted his own findings within the same examination report, indicating on page 3 an affirmative "yes" when asked whether any of the Veteran's heart conditions qualify within the generally accepted medical definition of ischemic heart disease.  He specifically noted a diagnosis of "atherosclerotic disease."  See the August 2011 VA examiner's report, page 3.  

In spite of these contradictory opinions, the Board notes that the other VA and private medical treatment reports of record do in fact support a finding that the Veteran currently has a form of ischemic heart disease-namely atherosclerosis and/or coronary artery disease.  Indeed, the Veteran's ongoing VA treatment records specifically note a diagnosis of atherosclerosis, specifying that such is a disability that causes hardening or blockage of the arteries, "causing inadequate blood supply or release of small clots to the brain, resulting in a TIA (a transient stroke that lasts only a few minutes) or stroke."  See the Veteran's May 29, 2008 VA Informed Consent Note.  Additionally, a private treatment report from Dr. F.T. dated in March 2010 also confirms a diagnosis of "arteriosclerotic heart disease."  See the March 23, 2010 private treatment note of Dr. F.T.  

Based on all of the above, the Board finds that at the very least, there exists an approximate balance of evidence for and against a finding that the Veteran currently has arteriosclerotic heart disease and/or coronary artery disease, which are indeed forms of ischemic heart disease [as discussed below].  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).

With respect to crucial Hickson element (3), nexus or relationship, the Board notes that under the revised version of 38 C.F.R. § 3.309(e), described above, the Secretary has placed ischemic heart disease on the presumptive list of diseases associated with herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Arteriosclerotic heart disease is used as a narrower synonym of ischemic heart disease.  Dorland's Illustrated Medical Dictionary 528 (30th ed. 2003). Coronary artery disease is atherosclerosis of the coronary arteries.  Id., at 531.  Thus, arteriosclerotic heart disease and coronary artery disease are encompassed within the condition listed on the presumptive list.   See 38 C.F.R. § 3.309(e) [specifically listing "atherosclerotic cardiovascular disease including coronary artery disease" as a form of ischemic heart disease presumed to be associated with herbicide exposure].  

As the medical evidence of record demonstrates that the Veteran has current diagnoses of arteriosclerotic heart disease and coronary artery disease, the Board finds that the facts surrounding the Veteran's cardiovascular disability fall squarely within the presumption of service connection.  He served in Vietnam, is presumed to have been exposed to herbicides while there, and has been diagnosed with a form of ischemic heart disease.  Based on this evidentiary posture, the Board concludes that service connection is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for atherosclerotic heart disease and coronary artery disease is granted.  


REMAND

The Board regrets the additional delay in adjudicating the remaining issues of the Veteran's claim.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

At his May 2011 hearing, the Veteran testified that he injured his left knee during active reserve service in the 1980s, and was discharged from this reserve service based on this disability.  See the May 2011 hearing transcript, pages 4 and 13.  Pertinently however, very few records pertaining to the Veteran's National Guard and Reserve service are of record.  It does not appear that VA has attempted to specifically obtain such records and incorporate them into the Veteran's claims folder.  

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies.  See 38 U.S.C.A. § 5103A (West 2002); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile]. In this connection, the Board believes that the agency of original jurisdiction (AOJ) should attempt to locate both the Veteran's service treatment records and his service personnel records pertaining to his service in the Army Reserves, Air Force National Guard and Air Force Reserves.  

The Board notes that a profile currently of record that was printed from the VA's Veterans Information Solution (VIS) database notes the Veteran's following service dates:

Service
Component
Entrance date
Release Date
Air Force
Reserve
12/16/1984
11/01/1988
Air Force
National Guard
11/02/1982
12/15/1984
Army
Reserve
03/21/1980
11/01/1982
Air Force
National Guard
12/08/1971
03/20/1980

The only service treatment reports of record pertaining to the Veteran's Guard or Reserve service are dated between 1980 and 1982.  The only service personnel reports of record pertaining to these service periods are two Reports of Separation and Records of Service, which were respectively created upon the Veteran's separation from the Air Force National Guard in March 1980, and upon his separation from the Air Force National Guard in December 1984.  

The Board believes that the Veteran's service records will help VA make an informed adjudication of each of his pending service-connection claims.  Therefore, efforts should be made to obtain the Veteran's complete Guard and Reserve treatment and personnel records dating from December 1971 to November 1988.



Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his claimed left knee, left thumb, eye, hypertension and renal conditions, as well as for his erectile dysfunction.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder. 

2.  VBA should also assure that all notice required by the VCAA has been accomplished, to include notice of the evidence necessary to substantiate his expanded service-connection claim for any renal disorder, to include a kidney disorder, recurrent urinary tract infection, and/or incontinence.

3.  VBA should also attempt to obtain all of the Veteran's service treatment records and his service personnel records pertaining to his years of service in the Air Force National Guard [dating from December 1971 to March 1980, and from November 1982 to December 1984], the Army Reserves [dating from March 1980 to November 1982], and the Air Force Reserves [dating from December 1984 to November 1988].  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.  If any such records cannot be found, or if they do not exist, VBA should request specific confirmation of that fact and make a formal finding of such unavailability. 

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should review the Veteran's entire record, and readjudicate his service-connection claims.  If the claims are denied, in whole or in part, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


